FINAL JUDGMENT ORDER
SUSAN G. BRADEN, Chief Judge
On April 17, 2017, the court stayed this case to allow the parties to finalize a settlement. On July 11, 2017, the parties executed a Settlement Agreement; On August 4,-2017, the parties filed a Stipulation For Entry Of Final Judgment, requesting that the court enter a final judgment order against the Government. Pursuant to that stipulation, it is ordered as follows:
1. The provisions of the August 4, 2017 Stipulation For Entry Of Final Judgment are accepted by the court.
2. The Clerk of the United States Court of Federal Claims is directed to enter final judgment in favor of Plaintiff and against the Government in the amount of $12,500,000.00, in accordance with the August 4, 2017 Stipulation. to
IT IS SO ORDERED.